



Exhibit 10.3


CHANGE ORDER FORM
Site Drainage Design Change: Professional Service Hours
PROJECT NAME:  Sabine Pass LNG Stage 3 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: May 4, 2015
CHANGE ORDER NUMBER: CO-00011


DATE OF CHANGE ORDER: July 26, 2016



--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)
1.
Per Article 6.1.B of the Agreement, Parties agree Bechtel will redesign the
Stage 3 Site drainage system to include a second outfall that will discharge on
the southeast side of the Stage 3 Site, crossing under Lighthouse Road, with the
final discharge on the east side of Lighthouse Road. This Change Order only
includes the scope to perform the engineering associated with this drainage
system design change. Procurement, construction, soil stabilization, schedule,
cost and other Project impacts associated with the execution of the interim and
permanent drainage design change are excluded. Exhibit A of this Change Order
depicts these changes.

2.
The cost breakdown for this Change Order is detailed in Exhibit B.

3.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit C of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
2,987,000,000


Net change by previously authorized Change Orders (#0001-00010)
$
(1,965,124
)
The Contract Price prior to this Change Order was
$
2,985,034,876


The Contract Price will be (increased) by this Change Order in the amount of
$
1,173,296


The new Contract Price including this Change Order will be
$
2,986,208,172





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary). N/A




Adjustment to Payment Schedule: Yes. See Exhibit C.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:









--------------------------------------------------------------------------------





Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ DV Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ Dena Volovar
Owner
 
Contractor
Ed Lehotsky
 
Dena Volovar
Name
 
Name
SVP LNG E&C
 
Principal Vice President
Title
 
Title
August 15, 2016
 
July 29, 2016
Date of Signing
 
Date of Signing












